DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment and IDS filed on 3/29/2021 and 3/30/2021.
Claims 1-20 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained in this Office Action. Specifically, the objection for the drawing regarding “FIG. 6(e)” has been withdrawn.
Applicant has agreed to but has not submitted the Terminal Disclaimer to overcome the Double Patenting rejection set forth in the previous Office Action. Therefore the Double Patenting rejection is maintained in this Office Action, which can be withdrawn after the required Terminal Disclaimer is submitted by Applicant.  

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1-20 under 35 U.S.C § 103, the arguments have been fully considered but are deemed moot in view of new grounds of rejections necessitated by Applicant’s amendments. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent US 10551824 (hereinafter as “Pat_824”). The instant application is a continuing application of Pat_824. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims are anticipated by patent claims.
Table has been created below to compare claim 1 of the instant application and claim 1 of the Pat_824.

Instant application 
Pat_824
1 A computer-implemented method comprising: 
           



          executing a motion plan defining operations for causing movement of a moveable component of a computer-numerically-controlled machine;
    
      after a first command is received at the computer-numerically-controlled machine while a movable component is operating at a rate of movement, halting execution of the motion plan defining operations for causing movement of the moveable component of the computer-numerically-controlled machine by at least altering, to a first execution rate, an execution rate of at least a portion of the motion plan to reduce the rate of movement of the moveable component; and

       after a second command is received at the computer-numerically-controlled machine, executing at a second execution rate at least a portion of the motion plan in a forward order and in a reversed order in order to return the movable component to the rate of movement prior to the halting of the execution of the motion plan.
		

. A computer-implemented method comprising: 
     receiving, at a control unit of a computer-numerically-controlled machine and from a , a motion plan defining operations for causing movement of a moveable component of the computer-numerically-controlled machine; 

     in response to a first command received at the computer-numerically-controlled machine while the moveable component is operating at a rate of movement, halting an execution of the motion plan by at least altering, to a first execution rate, an execution rate of at least a portion of the motion plan to reduce the rate of movement of the movable component; and 





   in response to a second command received at the computer-numerically-controlled machine, executing, at a second execution rate, at least the portion of the motion plan in a forward order and in a reversed order in order to return the moveable component to the rate of the movement prior to the halting of the execution of the motion plan. 


In the table above, all matching elements of the claim limitations are underlined. 

Similarly, claims 2-20 of the instant applicant are anticipated by the patent claims 2-20 respectively.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka (US 5585018 A, hereinafter as “Kanaoka”). 

Regarding claim 1, Kanaoka teaches in embodiment 1 (described in FIG. 1 and Col. 5 line 5 - Col. 6 line 25): 
A computer-implemented method comprising: 
executing a motion plan defining operations for causing movement of a moveable component (laser beam/head 1 of a laser cutter, as shown in FIG. 1 below) of a computer-numerically-controlled machine (as shown in FIG. 1 below, a laser cutter is executing a motion plan to move the laser beam 1 to cut a groove on a workpiece);
after a first command is received at the computer-numerically-controlled machine while a movable component is operating at a rate of movement, halting execution of the motion plan defining operations for causing movement of the moveable component of the computer-numerically-controlled machine by at least altering, to a first execution rate, an execution rate of at least a portion of the motion plan to reduce the rate of movement of the moveable component (FIG. 1 and Col. 5 lines 15-22: “(1) denotes the state of cutting under the first cutting conditions. (2) designates the state where the laser beam has reached point A or a cutting condition changing position. (3) indicates the state where the ; and 
after a second command is received at the computer-numerically-controlled machine, executing at a second execution rate at least a portion of the motion plan in a forward order and in a reversed order (FIG. 1 and Col. 5 lines 21-32: “At (4), a laser beam impinging zone (position) is retracted along an already-cut path. In this state, the impingement of the laser beam remains stopped. (5) denotes the state where the laser beam impinging zone has been retracted to position B determined by a distance specified for condition changing. This retraction from A to B may either be performed at normal cutting speed or at a non-cutting (rapid traverse) speed. At (6), the second cutting conditions are selected at position B, and cutting is started in the original advancing direction. (7) represents the state where the laser beam impinging zone has moved past point A and culling is in progress”. As shown in the steps (4)-(7) in FIG. 1, the laser cutter, inherently after receiving a second command, moves the laser beam/head in a forward order/(steps (4)-(5)) and a reversed order/(steps (6)-(7))), to resume the cutting operation).
Kanaoka teach all the limitations in Embodiment 1 except to return the movable component to the rate of movement prior to the halting of the execution of the motion plan.
However, Kanaoka also teaches in TABLE 1 (as shown below) and claim 12 (claim 12: “The method according to claim 1, wherein said cutting conditions include at least one of laser power, laser pulse frequency, laser pulse duty cycle, cutting speed, and cutting angle”), that the different cutting conditions can have the same cutting speed but different laser output wattage (as 0.4 m/min 700W in TABLE 1(A) and 0.4 m/min 1000W in TABLE 1(B)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanaoka’s teaching in embodiment 1 with Kanaoka’s teaching in TABLE 1 and claim 12, to make the method to execute at a second execution rate at least a portion of the motion plan in a forward order and in a reversed order in order to return the movable component to the rate of movement prior to the halting of the execution of the motion plan. One of ordinary skill in the art would have been motivated to do this modification since it can help substantially eliminate the cutting faults, as Kanaoka teaches in Col. 3 lines 25-30. 
FIG. 1 and TABLE 1 in Kanaoka are as following:

    PNG
    media_image1.png
    497
    540
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    240
    257
    media_image2.png
    Greyscale


Regarding claim 2, Kanaoka teaches all the limitations of claim 1.
Kanaoka further teaches:
delivering, by the computer-numerically-controlled machine, electromagnetic energy to effect a change in a material within an interior space of the computer-numerically-controlled machine (Col. 1 line 6-9: “The present invention relates to a laser cutting method which utilizes the energy of a laser beam to cut various materials”; Also as shown in FIG. 6, the workpiece is between the laser cutting head and inherently a working bed, therefore the workpiece is processed within an interior space of the laser cutter).

Regarding claim 3, Kanaoka teaches all the limitations of claim 1.
Kanaoka further teaches:
the first or second command is initiated by a user (as shown in FIG. 1, the stop, .

Regarding claim 4, Kanaoka teaches all the limitations of claim 1.
Kanaoka further teaches:
the first command comprises a halt command (FIG. 1 and Col. 5 lines 15-22, as shown in the steps (1)-(4), since the laser beam changes its moving direction from step (2) to step (4) after receiving the first command, therefore inherently the laser beam will stop and then retract, i.e., the first command comprises a halt command), and wherein the altering to the first execution rate comprises bringing the movable component of the computer-numerically-controlled machine to a stop in response to the first command received at the computer-numerically-controlled machine (as described above, since the laser beam changes its moving direction from step (2) to step (4) after receiving the first command, therefore inherently the laser beam will be brought to a stop).

Regarding claim 5, Kanaoka teaches all the limitations of claim 4.
Kanaoka further teaches:
the movable component is brought to a halt by at least sending commands to the movable component at a slower rate near an end of a motion of the movable component (FIG. 1 and Col. 5 lines 15-22, as shown in the steps (1)-(4), since the laser beam changes its moving direction from step (2) to step (4) after receiving the first command, therefore inherently the laser beam will be brought to stop. The laser beam/head moves at speed of zero when it reaches the stop point, i.e., the laser beam/head moves at a slower rate when it reaches the .

Regarding claim 6, Kanaoka teaches all the limitations of claim 1.
Kanaoka further teaches:
the second command comprises a start command, and wherein the altering of the first execution rate to the second execution rate comprises resuming an operation of the moveable component of the computer-numerically-controlled machine in response to the second command received at the computer-numerically-controlled machine (FIG. 1 and Col. 5 lines 21-32: “At (4), a laser beam impinging zone (position) is retracted along an already-cut path. In this state, the impingement of the laser beam remains stopped. (5) denotes the state where the laser beam impinging zone has been retracted to position B determined by a distance specified for condition changing. This retraction from A to B may either be performed at normal cutting speed or at a non-cutting (rapid traverse) speed. At (6), the second cutting conditions are selected at position B, and cutting is started in the original advancing direction. (7) represents the state where the laser beam impinging zone has moved past point A and culling is in progress”. As shown in the steps (4)-(7) in FIG. 1, the laser cutter, inherently after receiving a second command, moves the laser beam/head to the second execution rate in a forward order/(steps (4)-(5)) and a reversed order/(steps (6)-(7))), to resume the cutting operation).

Claim 11 recites a system that implements the method of claim 1 with substantially the same limitations. The additional limitations of processor and memory are also inherently taught by Kanaoka. Therefore, claim 11 is rejected for the same reason described in claim 1 rejection.

.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka in view of Wagener (US 3967176 A,  cited as the reference in previous office action, hereinafter as “Wagener”). 

Regarding claim 7, Kanaoka teaches all the limitations of claim 1.
But Kanaoka does not explicitly teach the first execution rate is altered to the second execution rate by at least adding a delay between one or more operations in the motion plan to change the rate of movement of the movable component.
However, it is a common practice to add a delay to change a motion speed. For example, Wagener teaches in an analogous art: 
the first execution rate is altered to the second execution rate by at least adding a delay between one or more operations in the motion plan to change the rate of movement of the movable component (Wagener further teaches in Col. 4, lines 38-47: “ The object of such circuit is to ...reduce the pulse rate progressively to zero towards the end of the motion so as to create .. a terminal deceleration in the point-to-point ”. Since reduce the pulse rate is to add a delay between the pulses/operations to change/reduce the speed of the machine tool, so Wagener teaches to add a delay between operations to alter the first execution rate to the second/slower execution rate, therefore to change/reduce the moving speed of the machine tool). 


Regarding claim 8, Kanaoka-Wagener teach all the limitations of claim 7. 
Wagener further teaches:
executing the one or more operations of the motion plan, including the delay, in a reversed order to accelerate the movable component (Wagener teaches in Col. 4, lines 38-47: “The object of such circuit/[circuit 19] is to raise the pulse rate of the pulse commands effectively received by the stepping motor progressively [] from the start of the motion, … so as to create an initial acceleration in the point-to-point operation". Since increase the pulse rate is to decrease the delay between pulses/operations, so Wagener teaches to execute the operations/pulses including the delay in a reversed order to accelerate the speed of the machine tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated Wagener’s teaching into Kanaoka to make the method to further comprise executing the one or more operations of the motion plan, including the delay, in a reversed order to accelerate the movable component. One of ordinary skill in the art would have been motivated to do this modification since it is an integral part of Wagener’s teaching which can achieve an “improved motion control”, as Wagener teaches in Col. 1, lines 50-65.

Regarding claim 9, Kanaoka-Wagener teach all the limitations of claim 7. 
Wagener further teaches:
the delay is added by repeating at least one instruction per signal line transition, skipping a number of pulses per signal line transition, and/or slowing the frequency of clock pulses (Wagener teaches in Col. 12, lines 35-40: "Circuit 19 further includes a pulse rate multiplier 35 which modifies the rate of the pulses on line 36 in accordance with the count of the up/down counter". Wagener teaches when the machine tool approaches the stop point, the up/down counter value decreases therefore the pulse rate decreases, which teaches to add a delay by skipping a number of pulses per signal line transition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated Wagener’s teaching into Kanaoka, to make the method wherein the delay is added by repeating at least one instruction per signal line transition, skipping a number of pulses per signal line transition, and/or slowing the frequency of clock pulses. One of ordinary skill in the art would have been motivated to do this modification since it is an integral part of Wagener’s teaching which can achieve an “improved motion control”, as Wagener teaches in Col. 1, lines 50-65.

Claims 16, 17 and 18 recite a system that conducts the operating steps of the method of claims 7, 8 and 9 respectively with patentably the same limitations. Therefore claims 16, 17 and 18 are rejected for the same reasons recited in the rejections of claims 7, 8 and 9 respectively.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka in view of Koichi (JP 2002123306 A,  cited as the reference in previous office action, hereinafter as “Koichi”). 

Regarding claim 10, Kanaoka teaches all the limitations of claim 1. 
But they don’t teach the alteration is based at least on an image of the movable component, and wherein the image acquired with a camera in the computer-numerically- controlled machine.
However, Koichi teaches in an analogous art that:
A stop command is based at least on an image of the movable component, and wherein the image acquired with a camera in the computer-numerically-controlled machine (Koichi teaches in [0011]: "In the present invention, a machine tool, the image data to the operating state of the machine tool from the terminal side is transmitted to the monitoring terminal, terminal for monitoring the operating state of the display device of a machine tool is monitored. The operator of the monitoring terminal, a display device of a machine tool, the projected image is viewed, to monitor the operating state of the machine tool. It is recognized from the operating state of the machine tool when any abnormality occurs, the operator can start/stop means for stopping the operation of the machine tool”. Koichi also teaches the image of the machine tool is captured by a camera in the Abstract: "This system has a camera 11 which picks up the image of the operation state of a machine tool 2". All these teach that the operator monitors the image of the machine tool and issue a stop command to stop the machine operation if there is any abnormality).
Since Kanaoka teaches to change the operating condition at point A, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Koichi’s teaching into Kanaoka, to make the method wherein the alteration 

Claim 19 recites a system that conducts the operating steps of the method of claim 10 with patentably the same limitations. Therefore claim 19 is rejected for the same reason recited in the rejection of claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115



/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115